Citation Nr: 0843694	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  07-21 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from November 1973 to May 1974.  The veteran 
died in November 2004.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2005 
rating decision by the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  

The appellant requested a travel Board hearing in connection 
with her appeal.  Such a hearing was scheduled for December 
2007; however, the appellant failed to report for the 
hearing.  In a September 2008 letter, the appellant stated 
that she had never been notified about her requested travel 
Board hearing.  (In fact, a review of the claims file shows 
that notice of the December 2007 travel Board hearing was 
sent to the veteran (not the appellant) at an incorrect 
address.)  The appellant requested that she be scheduled for 
a travel Board or videoconference hearing, whichever was 
available first.  The undersigned has reviewed the 
appellant's motion and determined that good cause for 
rescheduling the hearing before the Board is shown.  See 38 
C.F.R. §20.702(c)(2) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

As noted above, when the appellant submitted VA Forms 9 
(Appeals to Board of Veterans' Appeals) in June 2007, she 
requested a travel Board hearing.  The Board has granted her 
motion to reschedule the travel Board hearing (or 
videoconference hearing, if that is the first hearing 
available before the Board) for good cause shown.  38 C.F.R. 
§ 20.702(c)(2).  Because the Board may not proceed with an 
adjudication of the appellant's claim without affording her 
an opportunity for such a hearing, a remand is required.  See 
38 U.S.C.A. § 7107(b) and 38 C.F.R. § 20.700(a).

In addition, a review of the record shows that in September 
2008, the appellant submitted a completed VA Form 21-22, 
Appointment of Veteran's Service Organization as Claimant's 
Representative, designating the Disabled American Veterans 
(DAV) as her representative.  The DAV has not had the 
opportunity to assist her with presenting her claim.  The 
opportunity for effective representation is bedrock in the 
foundation of an equitable adjudication system; and a failure 
to afford a claimant the opportunity to benefit from such 
representation is a due process deficiency that must be 
addressed prior to any merits review.  Hence, the appellant's 
representative must be afforded the opportunity to review the 
appellant's cause of death claim and present it to the Board 
in accordance with the requirements of 38 C.F.R. § 20.1404.

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward the veteran's 
claims folder to the Disabled American 
Veterans to afford them the opportunity to 
review the file, consult with the 
appellant regarding her cause of death 
claim and present written argument on her 
behalf.  

2.  Thereafter, arrangements should be 
made for the appellant to be scheduled for 
a travel Board hearing (or, in the 
alternative, a videoconference hearing, if 
such hearing is available first) at her 
local RO, and the case should then be 
processed in accordance with established 
appellate procedure.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




